Citation Nr: 1546834	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to July 1991 and on active duty for training (ACDUTRA) from January to August 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Montgomery, Alabama RO.  In September 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a psychiatric disability to include PTSD (on de novo review) and for residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 1994 rating decision denied the Veteran's claim of service connection for a psychiatric disorder, based essentially on findings that the evidence did not show a diagnosis of any psychosis or neurosis.  No new and material evidence was received within one year of the decision.

2.  An unappealed June 1998 decision letter denied the Veteran's claim of service connection for PTSD, based essentially on findings that he did not complete and submit the requested stressor questionnaire in support of his claim.  No new and material evidence was received within one year of the decision.

3.  Evidence received since the June 1998 decision includes VA treatment records reflecting treatment for PTSD as well as the Veteran's sworn testimony that his symptoms began in service and that he first sought mental health treatment in 1993; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit sought on appeal (reopening the claim of service connection for PTSD) is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

An October 1994 rating decision denied the Veteran service connection for a psychiatric disorder, based essentially on findings that there was no evidence of a current disability.  No new and material evidence was received within one year following the decision.

A June 1998 AOJ decision denied the Veteran service connection for PTSD, based essentially on findings that the Veteran did not complete and submit the requested stressor questionnaire in support of his claim.  No new and material evidence was received within one year following the decision.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence of record at the time of the June 1998 decision included the Veteran's STRs, VA evaluations, and lay statements from the Veteran.  

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis of a psychiatric disability.  On October 1990 service examination and May 1991 redeployment examination, psychiatric findings were normal on clinical evaluation; he denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

On April 1994 VA mental disorders examination, the Veteran reported that he did not leave the house much.  He reported that his temper was getting very bad and he was quick to anger.  He reported drinking often.  On mental status examination, the examiner opined that the Veteran was a probably somewhat immature personality with personality problems and he did not appear to have any significant psychiatric disease; the examiner could not elicit any symptoms that would suggest PTSD.  The findings were insufficient to diagnose psychiatric disease; following psychological testing, the diagnosis was substance abuse, alcohol.

On May 1994 VA psychological examination, the Veteran reported that he joined the National Guard but stated that he frequently missed drill even prior to Desert Storm.  He reported that he served in the Persian Gulf for about 8 months; he denied any significant combat experiences or trauma.  He reported a number of incidents of conflict with authority figures during his service in Saudi Arabia, including his acknowledgement of disobeying orders, cursing out superior officers, etc.  He reported that he was promoted and demoted three times during service for his behavior.  He reported that he returned to college after service but withdrew from classes for three semesters in a row; he denied any specific reason for these withdrawals.  He reported that he began significant alcohol use around age 16.  He reported intermittent mild depression occurring about 3 days per week, fatigue, and low energy level.  He denied experiencing any significant symptoms of PTSD nature other than having a couple of dreams when he first returned from overseas.  On mental status examination, there was no evidence of depression or depressive features, and there was no evidence of significant anxiety, nervousness, or psychotic process.  Psychological testing showed marked elevations in narcissism, antisocial, aggressive/sadistic, schizoid, avoid and passive aggressive scales.  Further testing was of questionable validity and the results were consistent with an individual faking bad and malingering, and the dramatization of problems by a narcissistic person.

Evidence received since the June 1998 decision consists essentially of VA treatment records reflecting ongoing treatment for PTSD and major depressive disorder, lay statements from the Veteran and his mother, and the Veteran's sworn testimony.

VA treatment records from December 2008 to June 2011 show that the Veteran has been diagnosed with PTSD, anxiety not otherwise specified, major depression, and dysthymia.

The claims file includes a July 2009 memorandum with a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.

A September 2009 letter from a treating VA psychologist describes the course of the Veteran's mental health treatment for PTSD since he first sought treatment at the Madison VA clinic in December 2008.  

On June 2011 VA examination, the examiner noted the Veteran's first diagnosis of PTSD in February 2009 and opined that the Veteran's report at that time regarding his trauma in the first Gulf War was in direct conflict with what he reported on 1994 examination.  The Veteran reported trauma of being exposed to dead bodies, suicides, and a scud missile that landed nearby causing a traumatic brain injury.  The examiner noted that according to the pharmacy records, the Veteran very infrequently filled his VA-prescribed medications for psychiatric conditions though the prescriber thought he was using the medications routinely.  The examiner noted the Veteran's conflicting reports in the treatment records regarding his use of alcohol.  The examiner found it to be very significant that none of the Veteran's current providers have had access to the 1994 psychological evaluation.  The examiner noted that the STRs show the Veteran was seen a number of times for minor medical issues but never for a post-blast evaluation that left him stunned and being pulled from a vehicle by soldiers wearing MOPP gear.  At the time of examination, the Veteran reported that he was in a motor vehicle accident the previous year that "messed [his] nervous system up"; he reported using a cane secondary to the accident.  He reported ongoing VA treatment since 2009 for PTSD, alcohol dependence, cannabis abuse, a personality disorder not otherwise specified, psychosis not otherwise specified, and depression not otherwise specified.  He reported poor degree and quality of social relationships, a history of assaultiveness, and DUI arrests.  He reported that while in service he received an Article 15 in service for insubordination, failure to follow a direct order, as well as other events he did not remember.  He denied any combat experience.  He reported a stressor of sitting alone in a Humvee in a motor pool while on guard duty when a scud missile landed inside the motor pool area, only feet away from him; he reported that he remembered hearing the sound of the missile hitting but then nothing until a fellow soldier in MOPP gear pulled him out of his overturned Humvee.  He reported that he was not evaluated by medical personnel until the following day.  The examiner found nothing in the STRs to indicate that the Veteran was evaluated for this event and noted that the Veteran did not report this stressor during his 1994 psychological evaluation.  The Veteran reported that his chronic psychiatric symptoms began during service in the Gulf and have not remitted since; the examiner opined that the 1994 psychological evaluation states otherwise.  He reported that within 6 months of returning from Desert Storm he became a drug dealer, which he continued for over 15 years, until his mother persuaded him to stop about 3 years earlier.  The examiner noted that the Veteran receives SSA disability benefits for PTSD and that the SSA claim was based on his VA treatment records starting in 2009; the examiner opined that the basis for the VA diagnosis of PTSD does not have basis in an actual trauma from review of the Veteran's STRs.  

Following a mental status examination, the examiner opined that the Veteran meets the DSM-IV stressor criterion, and that the reported stressor of having a scud missile land nearby is the result of hostile enemy or terrorist activity and the basis for the current VA diagnosis of PTSD.  However, the examiner noted that in a 1994 psychological interview, the Veteran denied any significant combat experience or trauma, and his STRs from Desert Storm show no evaluation for such trauma.  The examiner opined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  The diagnosis was alcohol dependence in early sustained remission by the Veteran's report, with an Axis II diagnosis of personality disorder not otherwise specified.  The examiner opined that it does not appear the Veteran was attempting to repress or couch his feelings at the time of the 1994 evaluation and it is a valid presentation of what he did in Desert Storm.  The examiner noted that the Veteran had additional cognitive testing performed in July 2009 which did not reflect gross deficits outside those that could be accounted for by long term alcohol or cannabis abuse and noted the Veteran was overall functioning in an above average intellectual range.  The examiner opined, given the gross discrepancy between the Veteran's own reported Gulf War experiences in 1994 and in his later reports to providers about his Gulf War experiences, that it is more likely than not the Veteran was malingering the trauma exposure he experienced in Desert Storm to later examiners.  The examiner noted that Dr. Hogan's notes on the date she diagnosed PTSD do not contain full DSM-IV-TR criteria for that diagnosis.  The examiner further noted that the VA treatment notes contain many discrepancies of the Veteran's report of his prescribed medication use, alcohol abuse, cannabis abuse, mood issues and hallucinations to different providers as well.  The examiner opined that these discrepancies reduce the objective certainty of an Axis I diagnosis other than alcohol dependence that the Veteran carries to mere speculation, noting that the Veteran has given a consistent description of alcohol dependence over time to different providers.

A Social Security Administration (SSA) decision letter shows that the Veteran was granted disability benefits from February 2007 due to PTSD, TBI, depressive disorder, and psychotic disorder.

The Veteran also submitted a lay statement from his mother describing his difficulties since service due to PTSD.

At the Board hearing, the Veteran testified that he has sought mental health treatment at various VA facilities from 1993 to 1995, from 1998 to 2001, from 2003 to 2008, and from 2009 to the present.  

Because service connection for PTSD was previously denied based essentially on a finding that the Veteran did not submit appropriate documentation in support of his PTSD claim, for evidence to be new and material in this matter, it would have to tend to relate to these facts.  The evidence submitted since the June 1998 AOJ decision includes VA treatment records reflecting current treatment for PTSD, and the Veteran's testimony that his symptoms began in service and he sought treatment beginning in 1993.  This evidence is new and addresses the unestablished facts needed to substantiate the Veteran's claim; therefore, it is both new and material.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for PTSD may be reopened.

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has been assigned diagnoses of anxiety not otherwise specified, major depression, and dysthymia, as well as PTSD.  The rating decision on appeal and the statement of the case addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

Regarding the matter of service connection for residuals of TBI, the Veteran testified that he sought treatment for a head injury in 1992 or 1993 from Charity Hospital, a private medical facility in New Orleans, but had not submitted the records of this treatment.  A review of the record did not find records of such treatment.  Records of treatment for a disability for which service connection is sought, particularly of early postservice treatment, are likely to contain information pertinent to a service connection claim, and must be sought, if adequately identified.

The Veteran has identified evaluation/treatment for PTSD and residuals of TBI at VA facilities beginning in 1993.  At the September 2015 Board hearing, he testified that he was treated at the VA facilities in Shreveport, Louisiana from 1993 to 1995; in Huntsville, Alabama from 1998 to 2001 and again from 2003 to 2008; and in Madison and Birmingham, Alabama from 2008 to the present.  The claims file contains documents from the Birmingham VA medical center from December 2008 to June 2011.  However, there is no indication that the identified treatment records from Shreveport (from 1993 to 1995) or Huntsville (from 1998 to 2008) were ever specifically requested by the AOJ, and they are not available for review in the claims file.  The Board finds that an adequate records request has not been conducted, and a search for any treatment records for the Veteran from the reported time periods at the Shreveport and Huntsville VA medical centers is necessary.  Although several years have passed since the alleged time of treatment and the records may no longer be available, an attempt to secure them is necessary, as reports of diagnostic studies conducted at the time are likely to include pertinent information regarding initial treatment for the disability.  Additionally, records generated by VA are constructively of record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand to acquire such VA records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, updated relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative opportunity to respond.  Arrange for any further development in the matter suggested by his response.

2.  Please ask the Veteran to identify all providers of private evaluation and/or treatment he has received for residuals of TBI (specifically including the treatment he reported that occurred in 1992 or 1993 from Charity Hospital in New Orleans, Louisiana), and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  The AOJ should take appropriate action to locate and associate with the claims file any records from the Shreveport VA medical center dated from 1993 to 1995, to specifically include any reports of mental health treatment.  The AOJ should also take appropriate action to locate and associate with the claims file any records from the Huntsville VA medical center dated from 1998 to 2008, to specifically include any reports of treatment for psychiatric disability and/or TBI residuals.

4.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

5.  After any records requested in #2, #3, and #4 are associated with the record, arrange for the Veteran to be examined to ascertain the current nature and etiology of any current psychiatric disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a. Please state all psychiatric disabilities diagnosed.  Please provide a discussion of the validity of past diagnoses such as anxiety disorder, dysthymia and/or major depression; and  

b. As to any psychiatric disability entity diagnosed (or found to have been present at any time since February 2009 when the Veteran filed the present claim), with respect to each such disorder please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must include rationale with all opinions.

6.  After the development sought above, and any additional development deemed necessary, is completed, the AOJ should review the record and readjudicate the claims (to include psychiatric disabilities other than PTSD) de novo.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


